Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 18, 2018

                                     No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                               v.

  BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO and Map Industries,
                        LLC d/b/a U-Pull-It,
                            Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02439
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
          After this court granted appellant’s first extension, the brief was due June 11, 2018.
Appellant has now filed a second, unopposed motion for extension of time, asking for an
additional thirty days in which to file his brief. After review we GRANT appellant’s motion and
ORDER appellant to file his brief in this court on or before July 11, 2018.

         We order the clerk of this court to serve a copy of this order on all counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court